McNULTY, Judge
(dissenting).
The one meritorious point on appeal is whether an unloaded pistol, not used as a bludgeon, constitutes a “deadly weapon” so as to support a conviction of aggravated assault. Our sister court in the First District concluded in the affirmative, Bass v. State, (1970), 232 So.2d 25. I disagree. The element of placing the victim in fear of imminent peril is embodied in the assault itself; but it’s the control of a “deadly weapon” by the perpetrator which raises the assault to the higher degree of crime, the gravamen of which is the present ability to inflict death or great bodily harm. Solitro v. State (Fla.App.2d 1964), 165 So.2d 223. This is hardly possible with an unloaded gun not used as a bludgeon. See, 79 A.L.R.2d 1424.